PARKER, Judge.
The order finding appellants guilty of direct contempt of court was rendered seven weeks after expiration of the session of court at which the matter was heard. Under the circumstances of this case and absent consent of the accused contemnors, the trial judge lacked any authority to enter such an order after expiration of the session. For that reason alone, and quite apart from all questions as to adequacy of the notice of the hearing to meet the requirements of G.S. 6-7 and of due process, the order must be vacated. It is therefore unnecessary for us to consider the other questions raised in appellants’ brief.
The order dated 10 June 1971 finding appellants in direct contempt of court is hereby
Vacated.
Judges Morris and Vaughn concur.